DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marakhtanov (US 20180025891 A1)

With regards to claim 19. Marakhtanov disclose(s):
A method (fig 10) comprising: 
positioning a substrate on a substrate (120; fig 10 ; [0188]) support assembly (114; fig 10), wherein an edge ring (1016) is positioned around the substrate (114); 
supplying process gases [0059]; 
applying power from a radio frequency RF power source (see 1002, 1018; [0121]) to ignite the process gases into a plasma [0059]; and 
manipulating an RF circuit (see manipulation of 1012, 108, 113) to obtain a target amplitude and phase of voltage at the edge ring [0128, 0129, 0185].

With regards to claim 20. Marakhtanov disclose(s):
The method of claim 19, wherein the RF circuit is a portion of a tuning circuit (108,113) connected to the RF power source (1002, 1018).

Allowable Subject Matter
Claim(s) 1-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an method requiring:

With regards to claim(s) 8: the prior art fail to disclose a/an process chamber requiring:
monitoring an amplitude ratio and phase difference between voltages of the edge ring and a substrate by monitoring an amplitude ratio and phase difference between the voltages of the edge ring electrode and the substrate electrode; adjusting an RF power source such that the substrate electrode maintains a constant amplitude of voltage by adjusting an RF circuit including at least one variable capacitor coupled to the edge ring electrode; and tuning the at least one variable capacitor to obtain a target amplitude of the voltage at the edge ring, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-7, 9-18; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamibayashi US 20110253672 A1

    PNG
    media_image1.png
    551
    453
    media_image1.png
    Greyscale

[0052] An IEDF measurement unit 63 is used to monitor the output voltages of the piezoelectric elements 61-1 and 61-2 for a certain period of time. Among the monitored voltage values, the largest voltage value is associated with a maximum energy level of ions incident on the wafer, and the smallest voltage value is associated with a minimum energy level. Thus, the IEDF is evaluated. For converting the output voltages of the piezoelectric elements 61-1 and 61-2 into the ion energy levels, a database produced in advance in relation to each gas type employed and each mixing ratio is employed.
Johnson US 20030201069 A1
“the phase difference between the voltage on the bias (focus) ring electrode and the chuck electrode will be strongly determined by the inter-electrode coupling,”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844